           Case 5:19-cv-01177-JFW-RAO Document 12 Filed 07/17/19 Page 1 of 2 Page ID #:54



                   1   FAEGRE BAKER DANIELS LLP
                       MICHAEL JAEGER (SBN 289364)
                   2   michael.jaeger@faegrebd.com
                       11766 Wilshire Blvd., Suite 750
                   3   Los Angeles, CA 90025
                       Telephone: (310) 500-2090
                   4   Facsimile: (310) 500-2091
                   5   Attorneys for Defendant
                       U.S. Bank National Association
                   6
                   7
                   8
                   9                                  UNITED STATES DISTRICT COURT
                10                               CENTRAL DISTRICT OF CALIFORNIA
                11
                12     ANDREW RAMPENTHAL,                          Case No. 5:19-cv-01177-JFW-RAO
                13                       Plaintiff,                Hon. Judge John F. Walter
                                                                   Magistrate Judge Rozella A. Oliver
                14              vs.
                15     U.S. BANK, N.A.,                            DECLARATION OF LEAD TRIAL
                                                                   COUNSEL RE: COMPLIANCE WITH
                16                       Defendant.                LOCAL RULES GOVERNING
                                                                   ELECTRONIC FILING
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
F AEGRE B AKER         US.123883399.01                            DECLARATION OF LEAD TRIAL COUNSEL RE: COMPLIANCE WITH
 D ANIELS LLP                                                                  LOCAL RULES GOVERNING ELECTRONIC FILING
ATTORNEYS AT LAW                                                                             CASE NO. 5:19-cv-01177-JFW-RAO
  LOS ANGELES
           Case 5:19-cv-01177-JFW-RAO Document 12 Filed 07/17/19 Page 2 of 2 Page ID #:55



                   1            I am lead trial counsel for Defendant U.S. Bank National Association (“U.S.
                   2   Bank”). Pursuant to the Court’s standing order issued on June 27, 2019, I hereby
                   3   declare that:
                   4            1. I have registered as an ECF user for the Central District of California;
                   5            2. I hereby consent to receive filed documents via electronic means; and
                   6            3. My email address of record is michael.jaeger@faegrebd.com.
                   7            I hereby declare that above statements are true and correct under penalty of
                   8   perjury, executed on the 17th day of July 2019 at Los Angeles, California.
                   9
                10                                                          /s/ Michael Jaeger
                                                                         Michael Jaeger
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
                       US.123883399.01                             -2-
F AEGRE B AKER                                                    DECLARATION OF LEAD TRIAL COUNSEL RE: COMPLIANCE WITH
 D ANIELS LLP                                                                  LOCAL RULES GOVERNING ELECTRONIC FILING
ATTORNEYS AT LAW                                                                              CASE NO. 2:19-cv-02182-JFW-GJS
  LOS ANGELES
